              Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA

         v.
                                                                 CRIMINAL ACTION
ASKIA WASHINGTON                                                 NO. 13-171-2



                                              ORDER

         AND NOW, this 18th day of March 2020, upon consideration of Defendant Askia

Washington’s Third Motion for Discovery Pertaining to [a] Claim of Selective Enforcement

(Doc. No. 368), the Government’s Response (Doc. No. 372), and Defendant’s Reply (Doc. No.

374), it is ORDERED that within sixty (60) days of the filing date of this Order, the Government

shall disclose to Defendant whether any agent involved in any capacity in the pre-indictment

investigation of Defendant or his codefendants was one of the “others” that Agent A said he

“joked with . . . about race/religion/ethnicity” as noted in Section 2(a) the Government’s second

discovery disclosure, dated January 16, 2020 (Doc. No. 371). If the “others” have never been

identified, the Government shall disclose this fact to Defendant.1


1
    On January 22, 2020, Defendant Askia Washington filed the instant Third Motion for
    Discovery Pertaining to [a] Claim of Selective Enforcement. (Doc. No. 368.) Defendant
    describes his Motion as the third “in a series of ‘measured steps’ designed to determine
    whether [he] was unconstitutionally targeted for investigation by the Bureau of Alcohol,
    Tobacco and Firearms (“ATF”) in [a] fictitious stash house robbery sting because of his race.”
    (Id. at 1.)

    Defendant’s instant Motion follows two prior discovery productions by the Government
    consistent with the Court’s Orders dated August 29, 2018 (Doc. No. 329) and December 6,
    2019 (Doc. No. 365).

    As the Court has previously detailed,

           [i]n [its] initial [discovery] production, the Government provided a statistical
           breakdown of all stash house robbery stings in Pennsylvania, New Jersey, and
                                                  1
       Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 2 of 6




       Delaware from 2009 to 2014 that included (1) a list of each defendant who was
       prosecuted in those States during the relevant time period, as well as (a) the
       race of such defendant; (b) whether an informant was used in the investigation
       that led to the prosecution, and if so, the race of the informant; and (c) whether
       the informant initiated contact with the defendant or if the defendant initiated
       contact with the informant; and (2) a list of all stash house robbery
       investigations conducted by ATF in the relevant States during the relevant time
       period that did not result in arrest or prosecution, as well as (a) the race of the
       target; (b) the race of any informant who participated in the investigation of the
       target; (c) whether the informant initiated contact with the defendant or if the
       defendant initiated contact with the informant; and (d) the reason, if known,
       why the target was not arrested. (See Doc. No. 329.)

       The Government’s initial production revealed that, from 2009 to 2014, the
       targets—and resulting criminal defendants—of fictitious stash house robbery
       stings in Pennsylvania, New Jersey, and Delaware were overwhelmingly
       persons of color. During this five-year period, ATF conducted 40 stash house
       robbery investigations, and in those investigations, 128 of the 132 targets were
       persons of color. (Doc. No. 358 at 5.) Further, in the resulting 62 criminal
       prosecutions, all 62 defendants were persons of color. (Id.)

       Based on these findings, on January 28, 2019, Defendant filed [a second
       discovery] [m]otion and requested that the Government turn over additional
       discovery to determine if the agencies or agents in these 40 investigations
       intended to discriminate against persons of color. (Doc. No. 353 at 7.)

(Doc. No. 365 at 2-3.)

On December 6, 2019, the Court issued an Order that largely granted Defendant’s second
discovery request and required the Government to disclose the following information, if it
existed:

      1. Any disciplinary actions taken against any of the case agents primarily in
         charge of the 40 stash house robbery investigations that occurred in the
         Third Circuit between 2009 and 2014 (the “Stash House Robbery
         Investigations” or “Investigations”) and taken against any undercover
         agents involved in any of these Investigations, in which any of these agents
         have been alleged to have engaged in racial bias, discrimination, or
         profiling;

      2. Any information in possession of the investigating agencies in the 40 Stash
         House Robbery Investigations which show that any of the case agents
         primarily in charge of these Investigations or any undercover agents
         involved in any of these Investigations uttered, either verbally or in writing,
         words that reasonably can be construed to demonstrate racial bias,
         discrimination, or profiling;
                                               2
        Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 3 of 6




       3. Any information in possession of the investigating agencies in the 40 Stash
          House Robbery Investigations that show that any of the case agents
          primarily in charge of these Investigations or any undercover agents
          involved in any of these Investigations, by their actions or words,
          reasonably can be said to have been engaged in racial bias, discrimination,
          or profiling;

       4. In the Stash House Robbery Investigations where an informant initiated
          contact with the target(s), information surrounding the training provided to
          the informants by the investigating agency regarding how and who to
          target;

       5. In the Stash House Robbery Investigations involving caucasian informants,
          any information which may tend to show that the caucasian informants
          were directed, either explicitly or implicitly, to target African-Americans.

(Id. at 1-2.)

On January 16, 2020, the Government provided Defendant written responses that were
responsive to the Court’s December 6, 2019 Order. (See Doc. No. 371.) For purposes of
Defendant’s instant Motion, only one disclosure is relevant. (See Doc. No. 368) (explaining
that Section 2(a) of the Government’s Response is relevant to Defendant’s third discovery
request). In response to the second category of information required to be turned over to
Defendant under the Court’s December 6, 2019 Order—whether any case agents primarily in
charge of the Investigations or any undercover agents involved in any of the Investigations
were alleged to have engaged in misconduct related to racial bias—the Government disclosed
the following:

        Agent A [who is Italian-American] was involved in Operation Gold Rush (New
        Jersey). Years later, an internal affairs investigation was opened on November
        2, 2016, based in part on an allegation by a contractor, B [who is Pakistani-
        American], that while both were employed in the ATF field office in
        Philadelphia, A made recurring derogatory comments regarding people of
        Islamic faith, and on one occasion took a Quran from B’s work space and
        played a game of “hot potato” with it with other interns (an alleged incident
        that she did not herself witness). For his part, A said that he helped get B her
        position, and considered her a friend. He said that matters in the group turned
        sour when B competed with another employee for a position that neither
        ultimately received. A said that he joked with B and others about
        race/religion/ethnicity, and B even initiated some of the “jokes” that he thought
        might be insensitive to Muslims. A shared a copy of a photo text he received
        from B that in fact presents an effort at humor that is overtly racist.

                                               3
       Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 4 of 6




(Doc. No. 372 at 9-10) (see also Doc. No. 371 at 3-4.) The Government claims that “the
allegations were never held to be founded[.]” (Doc. No. 371 at 3.)

On January 22, 2020, based on the above disclosure, Defendant filed the instant Third Motion
for Discovery Pertaining to [a] Claim of Selective Enforcement. (Doc. No. 368.) In his
Motion, Defendant asked the Court to order the Government to disclose

      1. whether either [ATF Agent] John Bowman[, who managed ATF’s
         investigation of the conspiracy that led to Defendant’s arrest,] and/or
         [undercover Agent] Patrick Edwards[, the undercover agent on the case,]
         were one of the “other[s]” involved in the activity . . . described in the
         [G]overnment’s second discovery disclosure dated January 16, 2020; [and]

      2. any information in possession of the Philadelphia field office of the ATF
         which tend to show, between 2009 and 2014, that any of its agents,
         contractors or other personnel uttered, either verbally or in writing, words
         that    reasonably    can      be  construed     to    demonstrate     racial
         bias/discrimination/profiling.

(Id. at 9.) Asserting that the instant Motion was “in accordance with the ‘measured steps’
contemplated by the court of appeal’s [sic] mandate[,]” Defendant described his instant
Motion as seeking to “drill down on whether the [sic] Bowman and Edwards in particular, and
the Philadelphia field office of ATF more broadly, acted with discriminatory intent/purpose in
investigating [Defendant].” (Id. at 7.)

On January 31, 2020, the Government filed a Response to Defendant’s Motion. (Doc. No.
372.) In its Response, the Government agreed that Defendant’s first request was reasonable
and answered it, but argued that Defendant’s second request was overbroad and out of step
with the Third Circuit’s measured approach to discovery. (Id. at 11-12.) With respect to
Defendant’s first request, the Government reported that “neither Bowman nor Edwards was
involved in or aware of any of the matters alleged in the 2016 [incident]” and that “there is no
information in the [G]overnment’s possession that either was ever involved in any activity
suggesting any racial bias.” (Id. at 11.) With respect to Defendant’s second request, the
Government objected and argued that given the prior discovery provided on the agents
involved in this case, as well as the 39 other stash house robbery investigations in
Pennsylvania, New Jersey, and Delaware during the relevant time frame, that a wider review of
the entire Philadelphia ATF office would be irrelevant. (Id.) Accordingly, only this category of
information remained in dispute.

On February 1, 2020, Defendant filed a Reply contesting the Government’s characterizations
of Defendant’s second request as overbroad and out of step with the measured approach
envisioned by the Third Circuit. (Doc. No. 374.) He argued that whether ATF’s Philadelphia
office was “marbled with racist activity” may lead the Court to conclude that Defendant was
unconstitutionally targeted because of his race, and that this inquiry was more tailored than his
earlier discovery requests because it was limited to a single ATF office, while his prior two
                                              4
       Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 5 of 6




discovery requests sought information on the universe of the fictitious stash house robbery
investigations and the ATF personnel involved. (Id. at 2.)

After a review of the foregoing, and for reasons that follow, the Court will grant, in part,
Defendant’s Motion (Doc. No. 368). The Government will be required to disclose to
Defendant whether any agent who worked on the pre-indictment investigation of Defendant or
any of his codefendants were one of the “others” involved in Contractor B’s 2016 complaint.

As the Court has previously explained,

     [a]t the outset, it is important to place Defendant’s instant discovery request in
     context: his ultimate goal is to strike the indictment, in whole or in part, by
     establishing a substantive claim of selective enforcement. [United States v.
     Washington. 869 F.3d 193, 223 (3d Cir. 2017)]. To do so, he must satisfy a two-
     part test requiring “clear evidence” of discriminatory effect and discriminatory
     intent. Id. at 214.

     The “clear evidence” standard is a high bar. See id. (discussing the burden of
     establishing a substantive claim of selective enforcement); United States v. Taylor,
     686 F.3d 182, 197 (3d Cir. 2012). “Meeting this standard generally requires
     evidence that similarly situated individuals of a different race or classification
     were not prosecuted, arrested, or otherwise investigated.” Washington, 869 F.3d
     at 214.

     “A criminal defendant, however, will not often have access to the information,
     statistical or otherwise, that might satisfy a ‘clear evidence’ burden.” Id. Thus,
     when a criminal defendant seeks discovery to support a claim of selective
     enforcement, the Third Circuit grants district courts the “discretion to conduct . . .
     limited pretrial inquir[ies] into the challenged law-enforcement practice on a
     proffer that shows ‘some evidence’ of discriminatory effect.” Id. at 220-21. This
     standard, established by the Third Circuit in the instant case, is less stringent than
     its progenitor, the Armstrong/Bass test, which is applied to discovery motions
     aimed at claims of selective prosecution. See id. Unlike Armstrong/Bass—which
     requires “some evidence” of discriminatory effect and discriminatory intent to
     permit discovery of a prosecutor’s policies or practices—the Washington standard
     only requires “some evidence” of discriminatory effect to permit discovery of law
     enforcement’s policies or practices. Id. at 214-15, 220-21. “However, the proffer
     must be strong enough to support a reasonable inference of discriminatory intent
     and non-enforcement.” Id. at 221.

     “If a district court finds the above has been met, it may conduct limited inquiries”
     into the challenged law enforcement practice. Id. The scope of these inquiries is
     subject to the “considerable discretion” of the district court and is cabined by the
     goal of the discovery request(s). Id. [These limited inquiries should follow a
     “measured steps” approach to discovery that is reactive “to the particular
                                               5
       Case 2:13-cr-00171-JHS Document 376 Filed 03/18/20 Page 6 of 6




                                                   BY THE COURT:



                                                   /s/ Joel H. Slomsky
                                                   JOEL H. SLOMSKY, J.




     circumstances of a case[.]” Id. at 220.] “Throughout, the district court must be
     mindful that the end ‘goal’ of such a discovery motion is a valid claim of selective
     enforcement under the heightened substantive standards, which we are not asked
     to diminish or distinguish. If the district court’s initial or secondary inquiry sees
     that destination recede or stand still, not advance, the court operates within its
     discretion to deny additional discovery[.]” Id.

(Doc. No. 365 at 4.)

In the instant case, Defendant’s Motion will be granted in part because his pursuit of
establishing a claim of selective enforcement has not yet receded or stalled. While Contractor
B’s complaint is hardly a proverbial “smoking gun,” the allegations suggest some level of
racial insensitivity within ATF’s Philadelphia field office around the time of Defendant’s
investigation. Consistent with the measured steps approach envisioned by the Third Circuit,
and in accordance with the discretion the Third Circuit has granted to a district court judge to
conduct selective enforcement discovery inquiries, the Government’s recent disclosures justify
further, limited inquiry into ATF’s Philadelphia field office during the relevant time frame.

This Order seeks to strike a balance between the strength of Defendant’s proffer and the
breadth of discovery. Although Defendant’s claim is waning, Contractor B’s complaint and the
Government’s Response provide evidence of racially insensitive activity in ATF’s Philadelphia
office. It includes remarks made by a case agent, a contractor, and “others.”

Critical to this Order is that not all individuals involved in Contractor B’s complaint have been
identified. Based on the Government’s Response, the key decisionmakers in Defendant’s
investigation—Bowman and Edwards—have been cleared, but it would be prudent to
determine whether any agent involved in Defendant’s investigation in any capacity, or in the
investigation of his codefendants, are one of the “others” referenced in Contractor B’s
complaint. This includes agents who worked as surveillance agents, agents who participated in
the arrests, and agents who otherwise participated in the investigation of Defendant or his
codefendants in this case. Accordingly, consistent with the guidance of the Third Circuit, and
this Court’s considerable discretion, the Government will be required to provide Defendant
with the information covered by this Order, if any exists.
                                              6
